       Case 2:18-cr-00310-DJH Document 41 Filed 10/09/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-00310-001-PHX-DJH
10                  Plaintiff,                        ORDER
11   v.
12   Mary Alice Reed,
13                  Defendant.
14
15          Defendant Mary Alice Reed, an inmate housed at the Federal Correctional
16   Institution, Dublin, CA, filed a Motion for Compassionate Release pursuant to 18 U.S.C.
17   3582(c)(1)(A). (Doc. 26). The Government filed a Response in opposition. (Doc. 27).
18   The Defendant has filed a Supplement to her Motion (Doc. 34) to which the Government
19   has filed a Response (Doc. 36). The Defendant subsequently filed a Reply (Doc. 39). The
20   Court will deny Defendant’s Motion for the reasons that follow.
21   A.     Background
22          The Defendant was sentenced to a seven-year term of custody on August 20, 2018.
23   She was convicted of Possession with Intent to Distribute Methamphetamine in violation
24   of Title 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii). (Doc. 24).
25          Defendant brings her Motion pursuant to 18 U.S.C. § 3582(c)(1)(A), which was
26   recently modified by the First Step Act of 2018. See Pub. L. No. 115-391, § 603. That
27   statute provides:
28          The court may not modify a term of imprisonment once it has been imposed
            except that –
          Case 2:18-cr-00310-DJH Document 41 Filed 10/09/20 Page 2 of 5



 1              (1) In any case –
 2                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
 3
                   exhausted all administrative rights to appeal a failure of the Bureau of
 4                 Prison to bring a motion on the defendant’s behalf or the lapse of 30
                   days from the receipt of such a request by the warden of the
 5                 defendant’s facility, whichever is earlier, may reduce the term of
 6                 imprisonment . . . after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that –
 7                     (i) extraordinary and compelling reasons warrant such a
 8                     reduction[.]

 9
     18 U.S.C. § 3582(c).
10
     B.      Analysis
11
              a. Exhaustion of Remedies – Jurisdictional Bar
12
             This Court “may not modify a term of imprisonment” unless the Congressionally
13
     mandated exception is present. 18 U.S.C. § 3582(c). That exception is present when either
14
     the motion to modify sentence is brought by the Bureau of Prisons (“BOP”) “or upon
15
     motion of the defendant after the defendant has fully exhausted all administrative rights to
16
     appeal[.]” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The statutory language is
17
     unambiguous and not waivable. See United States v. Weidenhamer, 2020 WL 1929200 *2
18
     (D. Ariz. Apr. 21, 2020) (“If the statutory language contains mandatory language . . . a
19
     court may not excuse a failure to exhaust”) (citing Ross v. Blake, 136 S. Ct. 1850, 1858 n.2
20
     (2016)). Thus, the statute prohibits this Court from acting without a showing by Defendant
21
     that she has exhausted her available BOP administrative remedies.
22
             In her Motion, Defendant claimed to have “submitted a BP9 to the Warden, Mr.
23
     Jenkins II on 04/13/20, with no response,” stating that this is all that is required for
24
     exhaustion. (Doc. 26 at 1). The Government disagrees, stating that on review of the
25
     administrative requests to the Federal Bureau of Prisons [“FBOP”] none had been filed by
26
     the Defendant as of May 23, 2020. (Doc. 27 at 1). Defendant’s Supplement retorts that “a
27
     failure of the Bureau of Prisons to being [sic] a motion to the Court on her behalf; and/or
28
     2) the lapse of thirty days from the receipt of her request by the Warden of Ms. Reed’s


                                                 -2-
         Case 2:18-cr-00310-DJH Document 41 Filed 10/09/20 Page 3 of 5



 1   facility has occurred.” (Doc. 34 at 5). The Defendant contends that she has fully exhausted
 2   her administrative remedies because “[s]ec. 3582(c)(1)(A) does not contain a full-fledged
 3   exhaustion requirement.” (Id.). In its Response, the Government attaches Defendant’s July
 4   8, 2020 request for compassionate release. (Doc. 36-1). Also attached is the Warden’s
 5   response to that request stating, “[a] review of this matter reveal [sic] the following. You
 6   have not yet filed for compassionate release to the Warden’s office for response.”
 7   Although pointing out the Defendant’s procedural error, the Warden nonetheless
 8   determined to initiate a review on her request. (Id.). The Government states that, as of
 9   August 20, no determination had been made. (Doc. 36 at 1). The Government does not,
10   however, clearly state whether the Defendant has exhausted her administrative remedies.
11          As stated above, to address the merits of her compassionate release complaint, the
12   Court must be satisfied that it has jurisdiction to do so. That is, that she has exhausted her
13   administrative remedies. The Defendant bears the burden to show that she has exhausted
14   her administrative rights of appeal. On this record, the Court finds that she has. First, it is
15   hard to conceive of why, in April, she would have filled out a compassionate release request
16   without submitting it to the FBOP Warden. Moreover, it is not inconceivable that the
17   FBOP simply lost her request, or failed to log it into their records. Second, she apparently
18   believed she had correctly filed a request because she then filed a second request on June
19   25, 2020. See (Doc. 36-1) (“This is my 2nd Request I’m Sending In.”). Third, although the
20   Warden may treat the Defendant’s second request as her original, the Court sees no benefit
21   in delaying a decision thereon.1
22          Even assuming that the Defendant has not exhausted her administrative rights to
23   appeal the Warden’s decision or failure to make one, her Motion does not meet the
24   extraordinary and compelling reasons making her eligible for compassionate release.
25           b. Extraordinary and Compelling Reasons?
26          The First Step Act cross-references the sentencing commission’s policy statement
27   1
       It is indeed the preferred course to have the Warden’s views on a prisoner’s
     compassionate release request, given his familiarity with the detainee’s circumstances.
28   However, the Court’s delay in doing so now, would unfairly extend the time in which such
     decision could have been made in this Defendant’s circumstances.

                                                  -3-
       Case 2:18-cr-00310-DJH Document 41 Filed 10/09/20 Page 4 of 5



 1   for considering what is an extraordinary and compelling reason. Pertinent to Defendant,
 2   sentencing guideline section 1B1.13 n. 1 defines “extraordinary and compelling reasons”
 3   for compassionate release to include: “The defendant is suffering from a terminal illness
 4   (i.e., serious advanced illness with an end of life trajectory)[;] . . . a serious physical or
 5   medical condition . . . that substantially diminishes the ability of the defendant to provide
 6   self-care within the . . . correctional facility[;] and . . . [a] defendant who is at least 65
 7   years old . . . .” U.S.S.G. § 1B1.13 cmt. 1(A)-(B). The Defendant also invokes USSG.
 8   1B113n. 1D stating that the Court may consider “other reasons” in finding her eligible for
 9   release. Defendant has not met her burden to show that she fits within these criteria.
10          The Defendant lists the following medical conditions: Diabetes, Rheumatoid
11   Arthritis, body mass index of over 40, and hypertension. (Doc. 26 at 3). She lists taking
12   the following medications:       insulin injections, Humira Lisinopril, Methotrexate and
13   Astrovastatin. (Id. at 7). She argues that “[h]er medical conditions will have severe
14   repercussions to her immune system, and once her immune system breaks down, there is a
15   good possibility that she may join the nearly one million people who have died after
16   contracting the Corona Virus.” (Doc. 34 at 3).          The Government concedes that the
17   Defendant has medical conditions that are listed in the CDC’s criteria for those at a higher
18   risk of severe illness if they contract COVID-19. (Doc. 27 at 1-2). They nonetheless assert
19   that she is ineligible for her requested compassionate release. The Court agrees.
20          First, although the Defendant’s health conditions require regular medication, she
21   does not assert that she is suffering from a terminal illness or that she suffers from a serious
22   physical or medical condition, or from a serious functional or cognitive impairment or
23   deteriorating physical or mental health due to the aging process that substantially
24   diminishes her ability to provide self-care within the correctional environment. To the
25   contrary, she appears to be on a regulated health care plan, and she has participated in
26   multiple educational programs in the facility. See (Doc. 26 at 5) (Doc. 39 at 4). Moreover,
27   if released, she intends on finding employment, volunteering in the community and
28   continuing her education. (Doc. 34 at 4). Obviously, she does not currently meet the


                                                  -4-
         Case 2:18-cr-00310-DJH Document 41 Filed 10/09/20 Page 5 of 5



 1   criteria set forth in U.S.S.G. § 1B1.13, application note 1(A).
 2          Second, the Government points out that FCI Dublin, where the Defendant is
 3   currently incarcerated, “has 0 active cases among inmates and staff, 15 pending inmate
 4   tests, and only 1 historical inmate test (with 1 recovery).” (Doc. 36 at 1-2). The Defendant
 5   does not contest these assertions and acknowledges that no one in FBOP Dublin has been
 6   “identified or released according to the CARES Act”. (Doc. 26 at 4). Instead, her Motion
 7   and Reply rely almost exclusively on broad generalizations about the pandemic, the rates
 8   of national infection, and inmates, in other correctional facilities, who have succumbed to
 9   COVID-19. In essence, she is concerned about what may happen if she contracts COVID.
10   Yet, as other courts have recognized, requests for compassionate release based on the
11   presence of COVID, without more, does not arise to an extraordinary and compelling
12   reason for release. See United States v. Esparza, 2020 WL 2838732, at 2 (S.D. Cal. June
13   1, 2020) (citing cases); see also United States v. Partida, 2020 WL 3050705 at *6 (D. Ariz.
14   June 8, 2020) (citing cases). The Defendant, therefore, has not met the requirements for
15   extraordinary and compelling reasons.2
16          Accordingly,
17          IT IS ORDERED denying Defendant’s Motion for Compassionate Release (Doc.
18   26).
19          Dated this 9th day of October, 2020.
20
21
22                                                 Honorable Diane J. Humetewa
23                                                 United States District Judge

24
25
26
27
     2
      Having so found, the Court need not consider the 18 U.S.C. § 3553(a) factors, as it did
28   when it sentenced the Defendant to seven-years in federal custody followed by eight-years
     on supervised release. (Doc. 24).

                                                 -5-
